DETAILED ACTION
Claim Objections
Claim 12 is objected to because of the following informalities:   
On line 11: the colon should be changed to a semicolon, following “chamber”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 2017/0096184) in view of Talty (US 7,956,797).
Hara discloses: 
a first tube (30); 
a second tube (32) telescopically received in the first tube (Fig. 4), 
a hydraulic structure provided in the second tube and having an open state (Figs. 7, 8) where the second tube is movable with respect to the first in a telescopic movement direction (D1), and a closed state (Fig. 6) where the tubes are fixedly positioned relative to each other.
▪ Regarding claim 10: Hara discloses an actuator (AC2) provided in the second tube.
▪ Regarding claim 12 (Independent and claims a separate device from claim 1.  Regarding this claim, element 30 is interpreted as the second tube and element 32 is interpreted as the first tube): 
a second tube (30); 
a first tube telescopically received in the second tube, the first tube including an outer tube member (32) and an inner tube member (30) provided in the outer tube member; 
a piston (58) fixed onto the second tube to partition an inner space of the inner tube member into a first air chamber (C1) and a second air chamber (C3) opposite to the first air chamber with respect to the piston, the first air chamber being communicable with the second air chamber via an intermediate passage (PW1) provided between the inner tube member and the outer tube member; 
a first sealing structure (50) provided on the inner tube member outside the first tube to seal the first air chamber; and
a second sealing structure provided on the inner tube member inside the first tube to seal the second air chamber (Fig. 4, lower portion of 37 seals the first tube).

Hara discloses a position sensor (PS2) that includes a non-contact detector (¶ 0161), but does not directly provide for a reflective member.
Talty teaches:
a reflective member (608) provided on one of a first tube (602) and second tube (604); and 
a non-contact detector (620) provided on another of the first tube and the second tube opposite to the reflective member in the telescopic movement direction and configured to detect a distance between the non-contact detector and the reflective member in the telescopic movement direction (col. 12, ln. 66-col. 13, ln. 3), the distance corresponding to a position of the second tube relative to the first tube, the non-contact detector including: 
a transmitter to transmit a detecting signal, and a receiver to receive the detecting signal that is reflected by the reflective member (col.1, ln. 44-53).
▪ Regarding claim 3: 
The non-contact detector is configured to detect the position based on a time required for transmission of the detecting signal between the transmitter and the receiver (col. 2, ln. 15-31).
▪ Regarding claims 5 and 6: 
The transmitter is configured to transmit the detecting signal to the receiver along a first direction to detect the position of the second tube relative to the first tube (622); and 
the first direction is parallel to the telescopic movement direction of the second tube relative to the first tube (see Fig. 8).
▪ Regarding claims 7 and 8:
The detecting signal transmitted from the transmitter is reflected towards a second direction, opposite the first direction, so as to be received by the receiver (col. 13, ln. 24-32).
Based pm the teaching of Talty, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Hara by including a particular non-contact sensor capable of communicating the exact position of the telescoping components relative to one another.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Talty, as applied to claim 1 above, further in view of Morath (DE 102009055763 – Translation previously provide).
Hara and Talty disclose as discussed above, but do not directly disclose a laser.
Morath teaches a distance measuring device that uses a laser (see ¶ 0022).
Based on the teaching of Morath, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include a laser in the modified Hara device in order to provide a light and precise means of measuring distance.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Talty, as applied to claim 1 above, further in view of Tsuchizawa (US 9,840,305).
Hara and Talty discloses as discussed above, but does not directly disclose a controller configured received a detected position to control another bicycle component.
Tsuchizawa teaches a controller (62) configured to receive detected position by in order to control at least one bicycle component other than the  telescopic apparatus (col. 15, In. 55-59 provide that the seat height position is part of the seat information; col. 16, In. 36-46 provides for controlling the assist actuator 30 based on the seat information).
Based on the teaching of Tsuchizawa, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to provide an adjustable seat post and control feature in the modified Hara device in order to provide the sensing means on an alternative telescoping structure in which the measured distance affects the performance of the device.
Allowable Subject Matter
Claims 9 and 13 are allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/25/22 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  While Talty does not disclose a height adjustable seatpost, the mode of distance detection could be incorporated on an alternate device with telescoping members.
The amendment to claim 12 was sufficient to overcome the previous prior art rejection; however, it fails to bring the claim in condition for allowance.  Claim 12 stand rejected, as provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
May 11, 2022

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611